Citation Nr: 0201831	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  97-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disability.

2. Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disability.

3. Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals, left knee injury.

4. Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  By a rating decision issued in October 1996, the 
RO denied an evaluation in excess of 10 percent for service-
connected residuals, left knee injury.  The veteran disagreed 
with that evaluation in October 1996, and submitted a timely 
substantive appeal in December 1996.  

By a rating decision issued in June 1997, a claim of 
entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability, was denied, and the evaluation for the 
veteran's service-connected left knee disability was 
increased to 20 percent.  The veteran disagreed with the 
denial of service connection for a right knee disorder in 
June 1997.  By a rating decision issued in May 1999, an 
initial 10 percent evaluation was assigned to service-
connected arthritis of the left knee, and the RO denied a 
claim of entitlement to service connection for a back 
disorder, claimed as secondary to the service-connected left 
knee disability.  The veteran disagreed with the May 1999 
determinations, and requested a personal hearing.  A 
statement of the case as to the issues of service connection 
for right knee and back disorders was issued in February 
2000, and a March 2000 statement by the accredited 
representative was accepted as a substantive appeal of each 
of those issues.  

In a December 1996 substantive appeal, the veteran requested 
a Travel Board hearing.  The requested hearing was scheduled, 
and was conducted in October 2001 by the undersigned Board 
member.


FINDINGS OF FACT

1.  The medical evidence establishes that it is unlikely that 
there is an etiologic relationship between the veteran's 
service-connected left knee injury and a current right knee 
disorder.

2.  The medical evidence establishes that it is unlikely that 
there is an etiologic relationship between the veteran's 
service-connected left knee injury and a current lower back 
disorder.

3.  The veteran's service-connected left knee disability is 
manifested by moderate disability. 

4.  The initial 10 percent evaluation assigned for arthritis 
is the maximum schedular evaluation for arthritis of one 
major joint.

5.  The left knee disorders are not exceptionally or 
unusually disabling.  


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a right knee 
disorder in service or as a result of any incident of service 
or as a result of any service-connected disability, to 
include a left knee disability, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).


2.  The veteran did not incur or aggravate a lower back 
disorder in service or as a result of any incident of service 
or as a result of any service-connected disability, to 
include a left knee disability, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals, left knee injury, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5257-5099 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.14, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has incurred a right knee 
disorder and a lower back disorder as a result of his 
service-connected left knee disability.  The veteran also 
contends the evaluations currently assigned for disability 
due to his service-connected left knee injury, a 20 percent 
evaluation for residuals of a left knee injury and a 10 
percent evaluation for left knee arthritis, do not adequately 
reflect the severity of the current disability.

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

During the pendency of this appeal, legislation which 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim was enacted and signed 
into law.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) (VCAA).  VA has since issued regulations 
consistent with the enactment of this law.  See Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This change 
in the law and its enabling regulations are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Thus, the requirements of 
the VCAA are applicable in this case.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The Board has considered the application of the VCAA to this 
appeal.  The veteran was afforded VA examinations in 
September 1996, May 1997, and October 1998.  VA outpatient 
clinical records dating from May 1996 to May 1998 have been 
obtained.  The veteran and his representative have submitted 
several statements on behalf of the veteran.  The veteran was 
notified of the evidence necessary to establish his claims 
under under 38 U.S.C.A. §§ 1110 and 1155, and of the 
applicable regulations and diagnostic codes, by the October 
1996 statement of the case (SOC), a January 1997 development 
letter, a June 1997 SOC, a May 1999 supplemental SOC, a May 
1999 rating decision, a February 2000 SOC, and a December 
2000 development letter.  In addition, a personal hearing was 
scheduled for January 2001, but the veteran canceled that 
hearing; the veteran provided testimony on his own behalf at 
an October 2001 Travel Board hearing.  

Although the veteran was not specifically notified of the 
enactment of the VCAA and the amended statutory provisions, 
it is clear that the assistance to the veteran in developing 
his case, including three VA examinations, obtaining medical 
opinion as to each claim of entitlement to service 
connection, and the correspondence to the veteran informing 
him of applicable law and regulations, is adequate to meet 
any VCAA provision regarding the duty to assist or notify the 
veteran.

1.  Entitlement to service connection for a right knee 
disorder

On VA examination conducted in October 1998, the examiner 
discussed the veteran's left knee injury, the veteran's post-
service left knee symptoms, including post-service left knee 
surgery and meniscectomy.  On examination of the right knee, 
there was no effusion or tenderness.  Radiologic examination 
of the right knee was negative except for a calcified body, 
which was not intra-articular, in the posterior joint 
compartment.  The examiner concluded that there was evidence 
of very mild degenerative change in the right knee.  The 
examiner stated, "I do not see how a point could be made that 
the right knee condition is related to the left . . ."  The 
examiner's final conclusion, after review of all evidence as 
to the history of left knee injury and course of the left 
knee symptoms, and examination of the right knee, was that 
"[i]t is not likely that the [veteran]'s . . . right knee 
problems are related to the service-connected left knee 
disability."  

VA outpatient treatment records dated from May 1996 to May 
1998 are devoid of any discussion of diagnosis of, treatment 
of, or etiology of a right knee disorder.

By a February 2000 SOC, the RO reminded the veteran that he 
had been requested to submit written medical opinion as to 
the etiology of his right knee disorder but no reply to the 
request for evidence had been received by the RO.

At his October 2001 hearing before the Board, the veteran 
testified to his belief that his service-connected left knee 
disability was "bothering" his right knee.  He testified that 
he had been told by a physician that his left knee disability 
was the cause of the right knee disorder, although the 
veteran did not identify by name the physician who provided 
that verbal opinion.  The veteran testified that he had 
requested written documentation of that opinion, and asked 
that the record be held open for 30 days so that he could 
obtain and submit that written opinion.  More than 90 days 
have expired since the Travel Board hearing was conducted.  
No additional medical evidence has been received by the 
Board.  

The medical opinion of record establishes that it is unlikely 
that there is an etiologic relationship between the veteran's 
service-connected left knee injury and a current right knee 
disorder.  The veteran has testified to his belief that his 
service-connected left knee disorder has caused a right knee 
disorder, but the veteran's lay opinion, without supporting 
medical evidence, is not competent medical evidence which has 
weight or persuasive value relevant to proving his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

Similarly, the veteran's statement that he has been told by a 
physician that his service-connected left knee disability has 
caused a right knee disorder, without written medical opinion 
supporting that statement, has little weight or persuasive 
value to prove the claim.  The veteran has been informed of 
the need to submit such medical opinion in writing, and 
testified, at his Travel Board hearing, that he was aware of 
the need to submit the medical opinion in writing, and 
indicated he was planning to obtain that medical opinion.  
The veteran has not requested any additional extension of 
time for submission of that opinion.  

The preponderance of the evidence of record is against the 
veteran's claim that he has incurred a right knee disorder as 
a result of a service-connected left knee disability.  The 
claim must be denied.  


2.  Claim for service connection for a lower back disorder

On VA examination conducted in October 1998, the examiner 
reviewed the history of the veteran's left knee injury, post-
service left knee symptoms, including post-service left knee 
meniscectomy.  The examiner noted a diagnosis of a hemangioma 
in the L5 vertebra, which was felt not to be of clinical 
significance.  The examiner noted the veteran's complaints of 
episodes of a burning sensation in the left buttock.  The 
veteran's observed gait was normal.  The veteran was able to 
remove his shoes and stockings without evidence of pain or 
muscle spasm.  There was pain in the lumbosacral area with 
manipulation of the left hip.  Straight leg raising was 
negative.  Radiologic examination of the lumbosacral spine 
was negative except for findings of osteophytosis at D10-11 
and D11-12.  There was no effusion or tenderness in the right 
knee.  Radiologic examination of the right knee was negative 
except for a calcified body, which was not intra-articular, 
in the posterior joint compartment.  The examiner stated, "I 
do not see how a point could be made that . . . the low back 
condition is related to the left knee."  The examiner 
concluded that there was evidence of very mild degenerative 
change in the lumbosacral spine.  The examiner concluded that 
it is not likely that the veteran's current low back disorder 
is related to the service-connected left knee disability.  

VA outpatient treatment records dated from May 1996 to May 
1998 are devoid of any discussion of treatment, diagnosis, or 
etiology of a right knee disorder. 

By a February 2000 SOC, the RO reminded the veteran that he 
had been requested to submit written medical opinion as to 
the etiology of his low back disorder and no reply to the 
request for evidence has been received by the RO.

At his October 2001 hearing before the Board, the veteran 
testified to his belief that his service-connected left knee 
disability was "bothering" his back.  He testified that he 
had been told by a physician that his left knee disability 
was the cause of the low back disorder, although he did not 
identify the physician by name.  (Tr. 6, 7.)  The veteran 
testified that he had requested written documentation of that 
opinion, and asked that the record be held open for 30 days 
so that he could obtain and submit that opinion.  More than 
90 days have expired since the Travel Board hearing was 
conducted.  No additional medical evidence has been received 
by the Board.  

The medical opinion of record establishes that that it is 
unlikely that there is an etiologic relationship between the 
veteran's service-connected left knee injury and a current 
low back disorder.  The veteran has testified to his belief 
that his service-connected left knee disorder has caused a 
low back disorder, but the veteran's lay opinion, without 
supporting medical evidence, is not competent medical 
evidence which has weight or persuasive value relevant to 
proving his claim.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

Similarly, the veteran's statement that he has been told by a 
physician that his service-connected left knee disability has 
caused a back disorder, without written medical opinion 
supporting that statement, has little weight or persuasive 
value to prove the claim.  The veteran has been informed of 
the need to submit such medical opinion in writing, and 
testified, at his travel Board hearing, that he was aware of 
the need to submit the medical opinion in writing, and 
indicated he was planning to obtain that medical opinion.  
The veteran has not requested any additional extension of the 
time he requested for submission of that opinion.  

The preponderance of the evidence of record is against the 
veteran's claim that he has incurred a low back disorder as a 
result of a service-connected left knee disability.  The 
claim must be denied.  

3.  Claim for evaluation in excess of 20 percent for left 
knee injury residuals other than arthritis

Historically, by a rating decision dated in March 1968, the 
veteran was granted service connection for residuals of a 
left knee injury incurred in service.  A 10 percent 
evaluation was assigned for that disability under DC 5257. 
That evaluation remained in effect unchanged when the veteran 
submitted the March 1996 claim for an increased evaluation 
which underlies this appeal.  

On VA examination conducted in September 1996, the veteran 
did not limp.  He demonstrated an adequate squat.  The left 
knee was stable, with no crepitation on motion.  There was 
full extension and 137 degrees of flexion of the left knee.  
There was no muscle atrophy.  Comparison of measurements of 
the veteran's right and left thighs, knees, and calves 
disclosed equal measurements bilaterally. VA radiologic 
examination disclosed that the bones of the left knee and 
knee joint were intact.

The veteran requested examination by a different VA 
physician.  On VA examination conducted in May 1997, the 
veteran walked without a limp.  Range of motion of the left 
knee was from full extension to 130 degrees of flexion.  
There was no medial laxity on valgus stress.  Lachman testing 
was positive, 2 to 3+, and there was a positive drawer test 
of 1 to 2+ on the left.  There was no patellar crepitus.  The 
left knee was cool.  There was no effusion.  The examiner 
concluded that the veteran had definite anterior cruciate 
ligament laxity.  The examiner opined that an anterior 
cruciate ligament disruption in service followed by episodes 
of buckling and later development of a torn medial meniscus 
would be a logical pattern of progression subsequent to an 
original anterior cruciate ligament injury.

By a statement submitted in June 1997, the veteran stated 
that he had no cartilage in his left knee, but had bone on 
bone.  He stated that he could not walk normally and could 
barely walk on stairs.  He noted that he was presently 
undergoing training to drive a bus and was having a very 
difficult time operating the clutch.

VA outpatient notes from April 1996 to May 1998 disclosed 
that the veteran complained of left knee pain at times and 
reported on several occasions, including in August 1997, 
November 1997 and May 1998, that his left knee "went out" and 
caused him to fall.

On VA examination conducted in October 1998, the veteran 
reported that his left knee was painful, "acted up" by going 
into hyperextension, locking, and then buckling, causing 
pain.  The veteran was working as a welding mechanic; he 
reported that this was not hard work in terms of use of the 
knees.  He reported that he was looking for work as a truck 
driver.  The veteran walked with a relatively normal gait, 
level pelvis, and good posture.  There was no effusion in 
either knee and no tenderness.  The anterior cruciate 
ligament of the left knee was mildly or moderately positive 
and the Lachman's test was also mildly positive in the left 
knee.   There was no crepitation at the femoral patellar 
joint.  There was mild limitation of motion.  The examiner 
noted that it was impossible to estimate how the speed, 
strength, or coordination of the left knee would be 
influenced by moderately continuous work activity.  
Radiologic examination was conducted.  The examiner concluded 
that the veteran had anterior cruciate relaxation of the left 
knee. 

In a December 2000 letter to the veteran, the RO afforded the 
veteran an opportunity to submit additional evidence and to 
identify any other relevant treatment records.  At his 
October 2001 hearing before the Board, the veteran testified 
as to his belief that his left knee disability had increased 
in severity because his physicians were telling him that 
further exploratory surgery was required.  The veteran 
testified that the knee locked and would go out, especially 
"any time I step wrong."  He testified that he had constant 
swelling of the knee as well as pain with cold weather, pain 
in the morning, and pain with weight bearing.  The veteran 
testified that his left knee buckled and he would fall, 
approximately once a month.

At his October 2001 Travel Board hearing, the veteran and his 
representative indicated that the veteran had requested 
additional VA treatment records and expected to be able to 
provide those within 30 days following the hearing.  However, 
no additional clinical or other records have been received.

Under DC 5257, a 10 percent rating is warranted for an 
impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe impairment.  38 C.F.R. § 4.71a, DC 
5257.  In this case, the evidence reflects that a 20 percent 
evaluation, for moderate impairment, is warranted, as the 
veteran has objective evidence of left anterior cruciate 
laxity, and reports episodes of the knee buckling and giving 
way, resulting in a fall.  The veteran's clinical records 
disclose that the veteran reported episodes of knee buckling 
and giving way, resulting in a fall serious enough to report 
to a clinician or require treatment approximately every three 
to four months, on average.   
An evaluation in excess of 20 percent under DC 5257 requires 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a.  In this case, the examiner has stated that 
the veteran has moderate or definite laxity of the cruciate 
ligament.  The description of the laxity as moderate is 
consistent with the reported Lachman and drawer test 
findings.  The veteran reports that he has to be very careful 
where he walks and how he puts his leg down so that he will 
not fall, but the evidence reflects that he does not use a 
cane, a knee brace, or any other assistive device regularly.  
He does use crutches occasionally, after a fall, until the 
exacerbation resulting from the fall resolves.  However, the 
reported occasional use of crutches, without evidence of use 
of any other assistive device on a regular basis, is 
consistent with moderate instability but contradicts a 
factual finding of severe instability.  

Similarly, the veteran's report that he has falls averaging 
once a month, and the medical record documentation of several 
falls a year, is consistent with moderate instability but 
does not support a factual finding of severe instability.  
The evidence reflects that the veteran continued to work 
full-time, as a mechanical welder.  This evidence is also 
consistent with a finding of moderate left knee disability, 
but contradicts a finding that there is severe left knee 
disability.  The preponderance of the evidence is against an 
evaluation in excess of 20 percent under DC 5257.  

The Board has considered whether an evaluation in excess of 
20 percent may be assigned for the veteran's left knee 
disability under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under DC 5261, a 
noncompensable rating is assigned where flexion in the leg is 
limited to 60 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Under DC 5260, a 10 
percent evaluation is warranted for extension limited to 10 
degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  In this case, the several 
VA examinations, which demonstrate full extension of the left 
knee and flexion to 137 degrees, establish that the veteran 
has little or no loss of range of motion, either in extension 
or in flexion, of the left knee.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
under either of those diagnostic codes.  See 38 C.F.R. § 
4.71, Plate II (showing that normal extension and flexion of 
the knee is from 0 to 140 degrees).

A veteran who has arthritis in a knee and instability in that 
same knee may receive separate ratings under DCs 5003 and 
5257.  38 C.F.R. § 4.59; VAOPGCPREC 9-98; VAOPGCPREC 23-97.  
In this case, the veteran has been awarded both a 20 percent 
evaluation under DC 5257 and a 10 percent evaluation under DC 
5003.  

The Board notes that VA is required to take pain symptoms and 
weakness into account in assigning an evaluation for service-
connected disability, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98.  
However, as described further below, the veteran's complaints 
of pain have been considered in assignment of a 10 percent 
evaluation under DC 5010.  Thus, an increase in the 20 
percent evaluation under DC 5257 based on pain is not 
warranted, since that would require consideration of pain 
under two separate diagnostic codes.  The same symptomatology 
may not be considered under different diagnostic codes.  
38 C.F.R. § 4.14.  

The Board is unable to find any diagnostic code or criteria 
which would warrant an evaluation in excess of 20 percent for 
the veteran's left knee disability, where a separate, 
compensable, 10 percent evaluation for arthritis of the left 
knee has already been assigned.  The preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
left knee instability.  38 U.S.C.A. § 5107(b).

There is no evidence that the veteran's disability due to 
arthritis of the left knee has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1).  Rather, the 
evidence reflects that the veteran was employed full-time.  
The Board has considered the complete history of the 
disability in question, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In this case, the disability picture is not so 
exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  


4.  Claim for evaluation in excess of 10 percent for left 
knee arthritis

The examiner who conducted May 1997 VA examination stated 
that the veteran had mild degenerative changes of the left 
knee, although no radiologic report is associated with the 
examination report.  The examiner who conducted the October 
1998 VA examination reported there was evidence of mild 
osteoarthrosis of the left knee, or that there was evidence 
of very mild degenerative change in the left knee.  The 
veteran has been granted a separate, compensable, 10 percent 
evaluation for arthritis of the left knee, under 38 C.F.R. 
§ 4.71a, DC 5010.  

Traumatic or degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation 
of motion.  Id.  

A 10 percent evaluation is the maximum schedular evaluation 
available under DC 5003 or 5010 where one major joint is 
affected.  The record establishes that the evaluation under 
DC 5010 is solely for disability of the veteran's left knee 
joint, and, thus, an evaluation in excess of 10 percent is 
not available, as 10 percent is the maximum schedular 
evaluation available.  By the terms of the regulation, the 10 
percent evaluation assigned for the veteran's left knee 
arthritis encompasses complaints of pain.  DC 5003.  
Consideration of pain under the provisions of 38 C.F.R. §§ 
4.40 and 4.45 where a veteran's disability evaluation is 
assigned under DC 5003 or 5010 would be duplicative, and 
therefore is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996); Arnesen 
v. Brown, 8 Vet. App. 432 (1995).  An evaluation in excess of 
10 percent for left knee arthritis on the basis of pain is 
not applicable.  

The Board is unable to find any other applicable regulation 
or diagnostic code which would warrant assignment of an 
evaluation in excess of 10 percent for 

arthritis, left knee.  The preponderance of the evidence is 
against an evaluation in excess of 10 percent for arthritis 
of the left knee.  38 U.S.C.A. § 5107(b).

The veteran has not contended, nor has it been shown, that 
the disability due to arthritis of the left knee has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  
Rather, the evidence reflects that the veteran was employed 
full-time.  The Board has considered the complete history of 
the disability in question, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In this case, the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  


ORDER

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disorder, is denied.

Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disorder, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
service-connected left knee disability evaluated under 
38 C.F.R. § 4.71a, DC 5257, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee arthritis evaluated under 
38 C.F.R. § 4.71a, DC 5010, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

